NEIL H. GREENBERG
& ASSOCIATES, P.C.

 

4242 MERRICK ROAD, MASSAPEQUA, NEW YORK 11758

NEIL H. GREENBERG, ESQ. PARALEGALS
JUSTIN M. REILLY, ESQ. EMILY COLATO REYES
HEATHER N. BABIONE, ESQ.

KEITH E, WILLIAMS, ESQ.

December 7, 2018
Via: ECF Filing

Honorable Judge Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York

225 Cadman Plaza East
Brooklyn, New York 11201

RE: Gonzalez v. Midland Meat Trading, Inc., et al.; 18-C V-6055 (BMC)
Honorable Judge Cogan:

Pursuant to Your Honor’s October 31, 2018 Scheduling Order [D.E. 5] and in advance of the
parties’ Initial Conference, currently scheduled for December 13, 2018, kindly accept this
correspondence as the parties’ joint letter outlining a description of the case and addressing any
contemplated motions.

Plaintiff's Contentions

Plaintiff brings this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. Section
201 et seg., to recover unpaid overtime compensation. This Court has jurisdiction of Plaintiff's
FLSA claim based upon 29 U.S.C. § 216(b) and 28 U.S.C. §1331. Plaintiff further seeks recovery
of unpaid overtime compensation, unpaid minimum wages, and statutory damages for failure to
provide wage statements pursuant the New York Labor Law (“NYLL”), Articles 6 and 19. This
Court has jurisdiction of Plaintiff's NYLL claims based upon 28 U.S.C. § 1367(a) because the
claims are so related to his FLSA claims that they form part of the same case or controversy. Venue
is appropriate in this district pursuant to 28 U.S.C. § 1391(b)(2) because the events giving rise to
Plaintiffs claims occurred in this judicial district.

Plaintiff was employed by Defendants from October 2009 until about June 20, 2018. As more
thoroughly discussed in Plaintiffs Complaint, Plaintiff contends that he was not paid minimum
wage or overtime compensation during certain time periods of his employment with Defendants
at their wholesale meat distribution warehouse in Brooklyn, New York. Plaintiff alleges that from
December 31, 2014 until December 30, 2015, Defendants only paid him $388 per week, which

PHONE: 516.228.5100 FAX: 516.228.5106 INFO@NHGLAW.COM

 

WWW .NHGLAW,.COM WWW-=NEW YORKOVERTIMELAW.-COM
equals less than the statutory minimum wage rate based on the forty-eight (48) hours per week that
he claims he worked. Plaintiff further alleges that from January 2017 until the end of his
employment he was entitled to, but not paid, overtime compensation for those hours that he worked
each week in excess of forty. During this time, he claims that he worked forty-five (45) hours per
week from January 2017 through November 2017 and then forty-six (46) hours per week until the
end of his employment, but that he was only paid a flat, weekly rate for all hours worked. Lastly,
Plaintiff alleges that he was not provided with accurate wage statements, or pay stubs, with his
weekly pay checks.

The only motions Plaintiff anticipates having to make, should the need arise, will be discovery
related.

Defendants’ Contentions

Although doubtful whether this District Court has subject matter jurisdiction on this matter,
Defendants’ counsel is not going to move for dismissal under the Rule 12 of the Federal Rules of
Civil Procedure before filing answer, because he is still in the middle of collecting relevant
information or documents from his clients. Defendants contend that the FLSA does not apply to
this case, because the gross revenue of Midland Meat Trading Inc. did not exceed $500,000 for
the relevant years, which does not meet the threshold for the “enterprise coverage” under the
FLSA. Defendants intend to move for summary judgment as soon as they gathered adequate
records.

Defendants kept comprehensive records for Plaintiff Gonzalez’s working hours and compensation.
Defendants’ records show that Plaintiff did not worked for over forty hours per week from 2012
to 2017. Defendants paid Plaintiff hourly and over the prevailing minimum wage rate, instead of
a fixed rate regardless of how many hours Plaintiff actually worked. Although paid by cash,
Plaintiff was provided in writing his employers’ address, phone number, address, his pay rate, and
schedules.

Defendants are willing to settle the case if parties could reach an agreement at an early stage.
Defendants contemplate making summary judgment on the issue whether FLSA applies to this

case or other discovery-related motions at this moment.

Thank you for your time and consideration of this matter.

Very truly yours,

Keith E. Williams, Esq.
Attorney for the Plaintiff

 
flu

 

i
Rui Ma, Esq.
Attorney for the Defendants

 
